 



EXHIBIT 10.2
AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT
OF
FOREST CITY ENTERPRISES, INC.
Dated as of June 6, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
 
       
2. ACKNOWLEDGMENTS, CONSIDERATION
    9  
 
       
3. GUARANTY
    10  
 
       
4. REINSTATEMENT
    10  
 
       
5. WAIVERS
    10  
 
       
6. ADDITIONAL AGREEMENTS
    11  
 
       
7. REPRESENTATIONS AND WARRANTIES
    12  
 
       
8. NOTICES
    13  
 
       
9. COVENANTS
    13  
 
       
10. DEFAULT; REMEDIES
    30  
 
       
11. MISCELLANEOUS
    32  
 
       
12. JURY TRIAL WAIVER
    33  
 
       
13. NOTICES
    33  
 
       
14. CONSENT TO JURISDICTION
    33  
 
       
15. ENTIRE AGREEMENT
    33  
 
       
16. INDEPENDENCE OF COVENANTS
    34  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT
          THIS AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT (this
“Guaranty”) is made and issued by FOREST CITY ENTERPRISES, INC., an Ohio
corporation (the “Guarantor”), as of this 6th day of June, 2007, in order to
induce the Banks (as hereinafter defined), KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Banks (the “Administrative Agent”), NATIONAL CITY
BANK, as syndication agent for the Banks (the “Syndication Agent” and together
with the Administrative Agent, the “Agents”), and BANK OF AMERICA, N.A., and
LASALLE BANK NATIONAL ASSOCIATION, as co-documentation agents, (the
“Co-Documentation Agents”), to enter into, and lend money pursuant to, a certain
Amended and Restated Credit Agreement of even date herewith (said Amended and
Restated Credit Agreement as it may be from time to time amended, restated, or
modified being herein called the “Agreement”), by and among the Banks, the
Agents, the Co-Documentation Agents and FOREST CITY RENTAL PROPERTIES
CORPORATION, a subsidiary of the Guarantor (the “Borrower”).
WITNESSETH:
          WHEREAS, the Guarantor previously executed a Guaranty of Payment of
Debt, dated as of March 22, 2004, in favor of the Banks (as hereinafter
defined)(as amended to the date hereof, the “Original Guaranty”); and
          WHEREAS, Borrower, the Banks, the Agents and the Co-Documentation
Agents desire to amend and restate the Original Guaranty in its entirety as
hereinafter set forth; and
          WHEREAS, in accordance with Section 13.02 of the Agreement, the
Agents, the Co-Documentation Agents and the Banks have consented to the
modifications to the Original Guaranty that are contained herein.
          NOW, THEREFORE, the Original Guaranty is hereby amended and restated
as follows:
          1. DEFINITIONS. As used in this Guaranty, the following terms shall
have the following meanings:
          “Banks” shall mean each of the financing institutions that are party
to the Agreement as of the date of this Guaranty, any other bank(s) that may
become parties to the Agreement after the date hereof, and all successors and
assigns of any such bank; and “Bank” shall mean any one of the foregoing.
          “Capital Stock” of any Person as used herein shall mean any and all
shares, interests, participations, or other equivalents (however designated) of
corporate stock or other equity participations or interests including, without
limitation, partnership interests,

 



--------------------------------------------------------------------------------



 



whether general or limited, and membership interests, whether of managing or
non-managing members, of such Person.
          “Cash Flow Coverage Ratio” shall mean, for any Test Period, the ratio
of (i) Consolidated Net Operating Cash Flow to (ii) Consolidated Corporate Debt
Service.
          “Collateral” shall mean, collectively, all property, if any, securing
the Debt or any part thereof at the time in question.
          “Company” shall mean the Guarantor and/or a Subsidiary of the
Guarantor.
          “Completion Guaranty” shall mean any performance guarantee by the
Guarantor that construction of a real estate project will be completed in
accordance with applicable plans and specifications and that all costs
associated with such completion will be paid, provided, that such costs may
include an interest reserve only through completion of the project and not
through stabilization of such project.
          “Consolidated Corporate Debt Service” shall mean, for any period, the
sum of (i) all scheduled payments of principal of (excluding balloon payments)
and interest on any Indebtedness owing by the Borrower or any of its
Subsidiaries (excluding any non-recourse mortgage Indebtedness owing by the
Borrower or any Subsidiary of the Borrower, (ii) all scheduled payments of
principal of (excluding balloon payments) and interest on any Indebtedness owing
by the Guarantor and (iii) Dividends paid by the Guarantor.
          “Consolidated GAAP Shareholders’ Equity” shall mean the consolidated
shareholders equity of the Guarantor, as calculated in accordance with GAAP.
          “Consolidated Net Operating Cash Flow” shall mean, for any Test
Period, Net Operating Income (a) less (i) all scheduled payments of principal of
non-recourse mortgage Indebtedness owing by the Guarantor and/or its
Subsidiaries (excluding any balloon payments), (ii) all interest payments on
such non-recourse Indebtedness, (iii) Twelve Million Dollars ($12,000,000) of
normal recurring capital expenditures and (b) plus (i) net income (loss) before
taxes and corporate interest expense of the Land Group, (ii) net income
(loss) before taxes of the Lumber Trading Group, (iii) net income (loss) before
taxes and corporate interest expense (including, but not limited to, interest
incurred on Debt, subordinated debt or any other third party debt) of the
Corporate Activity Group, (iv) actual cash taxes paid on the Net Operating
Income and the income set forth in subsections (b)(i), (b)(ii) and (b)(iii)
above, (v) non-cash interest expense accrued but not currently payable up to a
maximum of Five Million Dollars ($5,000,000) with respect to Indebtedness owing
by the Guarantor and its Subsidiaries other than Indebtedness owing by the
Guarantor and/or its Subsidiaries to the government of the United States or any
state or municipality thereof or any agencies of any of the foregoing and
(vi) non-cash interest expense accrued but not currently payable with respect to
Indebtedness by the Guarantor and/or its Subsidiaries owing to the government of
the United States or any state or municipality thereof or any agencies of any of
the foregoing.
          “Contingent Obligation” shall mean, with respect to any Person at the
time of any determination, without duplication, any obligation, contingent or
otherwise, of such

 



--------------------------------------------------------------------------------



 



Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person in any manner, whether directly or otherwise;
provided, that the term “Contingent Obligation” shall not include endorsements
for collection or deposit, in each case in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonable anticipated liability in respect thereof (assuming such Person is
required to perform thereunder).
          “Controlled Group” shall mean a controlled group of corporations as
defined in Section 1563 of the Internal Revenue Code of 1986, as may be amended
from time to time, of which Guarantor or any Subsidiary of the Guarantor is a
part.
          “Debt” shall mean, collectively, (a) all Indebtedness now owing or
hereafter incurred by the Borrower to the Agents and/or the Banks arising under
or in connection with the Agreement, whether pursuant to commitment or
otherwise, and including, without limitation, the principal amount of all Loans
made pursuant to the Agreement, all interest thereon determined as provided in
the Agreement, all fees provided to be paid by the Borrower to the Banks and/or
the Agents pursuant to the Agreement or any Related Writing and all liabilities
in respect of letters of credit issued by the Administrative Agent and/or any of
the Banks for the account of the Borrower (but not including Indebtedness held
by any Bank arising and outstanding under any transaction or document referred
to in Sections 8.04 (other than that referred to in subclause (a) thereof),
and/or 8.07 of the Agreement), (b) each renewal, extension, consolidation or
refinancing of any such Indebtedness in whole or in part, and (c) all interest
from time to time accruing on any of the foregoing Indebtedness.
          “Distributions” shall have the meaning set forth in Section 9.13(e)
hereof.
          “Dividends” shall include all dividends (in cash or otherwise)
declared and/or paid, capital returned, and other distributions of any kind made
on or in respect of any share of Capital Stock outstanding at any time.
          “EBDT” shall mean net earnings from operations before depreciation,
amortization and deferred taxes on income and excludes provision for decline in
real estate, gain (loss) on disposition of properties and extraordinary gains.
          “Environmental Laws” means all provisions of law, statutes,
ordinances, rules, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by the government
of the United States of America or by any state or municipality thereof or by
any court, agency, instrumentality, regulatory authority or commission of any of
the foregoing, now or hereafter in effect, and in each case, as amended,
concerning or relating to health, safety and protection of, or regulation of the
discharge of substances into, the environment.
          “ERISA Net Worth” shall mean (a) as to any Subsidiary of the
Guarantor, the excess of the net book value of such Subsidiary’s assets (other
than patents, treasury stock, goodwill and similar intangibles but including
unamortized mortgage and lease costs) over all of its liabilities (other than
liabilities to any other Company), such excess being determined in

 



--------------------------------------------------------------------------------



 



accordance with GAAP applied on a basis consistent with the Guarantor’s present
accounting procedures, and (b) as to the Guarantor, the excess of the net book
value (after deducting all applicable reserves and deducting any value
attributable to the re-appraisal or write-up of any asset) of the Guarantor’s
assets (other than patents, good will, treasury stock and similar intangibles
but including unamortized mortgage and lease costs) over all of its liabilities
as determined on an accrued and consolidated and consolidating basis and in
accordance with GAAP not inconsistent with the Guarantor’s present accounting
principles consistently applied.
          “Event of Default” shall have the meaning set forth in Section 10
hereof.
          “Fiscal Quarterly Date” shall mean each of January 31, April 30,
July 31 and October 31.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America, in effect from time to time.
          “Hedge Agreement” shall mean any non-fully paid derivative, such as
interest rate swaps or collar agreements or other similar agreements or
arrangements designed to hedge the position of a Person with respect to interest
rates, excluding (a) any such agreements as to which all obligations of such
Person are paid or payable within twelve (12) months of the date such agreement
is entered into by such Person and (b) Total Rate of Return Swaps.
          “Indebtedness” shall mean, with respect to any Person at the time of
any determination, without duplication, all obligations of such Person which in
accordance with GAAP should be classified upon the balance sheet of such Person
as liabilities, but in any event including: (a) all obligations of such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or accrued, (d) all
written obligations of such Person to maintain working capital, equity capital
or other financial statement condition of another Person so as to enable such
other Person to pay its Indebtedness or otherwise to protect the holder of such
Indebtedness against loss in respect thereof, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all obligations of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all capitalized lease obligations of such Person, (h) all
obligations of such Person in respect of Hedge Agreements and Total Rate of
Return Swaps, (i) all obligations of such Person, actual or contingent, as an
account party in respect of letters of credit or bankers’ acceptances, and,
without duplication, all drafts drawn thereunder, and (j) all obligations of any
partnership or joint venture as to which such Person is or may become personally
liable, provided, that, Indebtedness shall not include (i) any obligations
incurred as a result of fraud, misappropriation, misapplication and
environmental indemnities, as are usual and customary in commercial loan
transactions, or (ii) trade payables, deferred revenue, taxes and accrued
expenses, in each case arising in the ordinary course of business and that is
due and payable less than twelve (12) months after the date such debt was
incurred.
          “Indemnification Lien” shall mean a Lien granted by the Guarantor
pursuant to an Indemnity Agreement entered into by the Guarantor with respect to
one or more

 



--------------------------------------------------------------------------------



 



Performance Surety Bonds; provided, that such Indemnification Lien extends only
to the assigned property on which a Surety provides a Performance Surety Bond
and not to other property of the Guarantor or any Subsidiary of the Guarantor
and provided, further, that such Indemnification Lien shall become effective
only in the event that (a) the Guarantor fails to honor its obligations under
the related Indemnity Agreement or Performance Surety Bond; (b) the Guarantor
abandons or breaches a contract on a bonded project; (c) the Guarantor defaults
under any other indebtedness or liability owned to such Surety or (d) the
Guarantor makes an assignment for the benefit of creditors.
          “Indemnity Agreement” shall mean any indemnity agreement in form and
substance satisfactory to the Agents and the Banks, by and between the Guarantor
and a Surety, and as each such Indemnity Agreement may be amended, restated or
otherwise modified.
          “Indenture” shall mean the indenture dated as of May 19, 2003, between
the Guarantor and The Bank of New York, as indenture trustee and relating to the
Senior Notes.
          “Measured Credit Risk” shall mean the product of (i) the notional
amount of a Hedge Agreement entered into or guaranteed by the Guarantor, the
Borrower, FCCC or any other Subsidiary of the Borrower (other than a SPE
Subsidiary), in each case with any Person other than a Bank that has a remaining
period to maturity of greater than twelve (12) months, times (ii) the number of
years remaining to maturity of such Hedge Agreement, times (iii)1.25%.
          “MTA Guaranty” shall mean that certain guaranty dated as of
January 23, 2006, by the Guarantor in favor of the Metropolitan Transit
Authority for the State of New York (“MTA”), pursuant to which the Guarantor has
agreed to guarantee the obligations of Atlantic Rail Yards, LLC (“ARY”) under a
temporary entry license agreement between the MTA and ARY and as such MTA
Guaranty may, from time to time, be amended, restated or otherwise modified in
accordance with the terms of this Guaranty.
          “Net Earnings” shall mean the Guarantor’s net earnings, as determined
separately for each fiscal year, after taxes, upon a consolidated basis (after
deducting minority interests) and in accordance with GAAP consistently applied.
          “Net Losses” shall mean the Guarantor’s net losses, as determined
separately for each fiscal year, after taxes, upon a consolidated basis (after
deducting minority interests) in accordance with GAAP consistently applied.
          “Net Operating Income” shall mean for any relevant period, the excess
of the Borrower’s revenues over the Borrower’s operating expenses, in each case
as determined in accordance with the Pro Rata Consolidation Method. For purposes
of this definition, Net Operating Income (i) shall not include any gains or
losses from the sale of income producing real properties, other than gains or
losses obtained from the sale of net outlot parcels to a maximum aggregate
amount of Twenty Million Dollars ($20,000,000) for the immediately preceding
four consecutive quarters and (ii) shall include adjustments for cash flow of
properties pursuant to which the Borrower is receiving a preferred return over
and above its ownership percentage in such properties.

 



--------------------------------------------------------------------------------



 



          “Non-Affiliate Construction Project” shall mean any real property and
all improvements to be constructed thereon (collectively, the “Non-Affiliate
Property”) (i) with respect to which the Borrower or a Subsidiary of the
Borrower, as the case may be, (a) may make a Permitted Non-Affiliate Loan, and
(b) is the developer pursuant to an agreement with a Non-Affiliated Entity as
owner of the Non-Affiliate Property; and (ii) with respect to which the Borrower
or an Affiliate of the Borrower, as the case may be, holds an irrevocable option
from either the Non-Affiliated Entity or the parent of the Non-Affiliated Entity
to acquire, respectively, either (a) the Non-Affiliate Property, or (b) all of
the equity interests owned by the parent of the Non-Affiliated Entity in and to
such Non-Affiliated Entity.
          “Non-Affiliated Entity” shall mean any Person that is not an Affiliate
of the Borrower and that is wholly-owned by another Person.
          “Obligor” shall mean any Person or entity who, or any of whose
property is or shall be, obligated on the Debt or any part thereof in any manner
and includes, without limiting the generality of the foregoing, the Borrower,
the Guarantor and any co-maker, endorser, other guarantor of payment,
subordinating creditor, assignor, grantor of a security interest, pledgor,
mortgagor or hypothecator of property, if any.
          “Payment Default” shall mean any failure by the Borrower or the
Guarantor to make payment of principal of, or interest on, any Note (as defined
in the Agreement) or this Guaranty, as applicable, or any other fees or expenses
provided hereunder or under the Agreement, when due and payable, whether at
maturity or by acceleration.
          “Performance Surety Bonds” shall mean the bonds, undertakings and like
obligations executed by a Surety for or on behalf of the Guarantor for one or
more of the following purposes:
          (a) to guarantee the performance by the Guarantor or a Subsidiary of
the Guarantor, as applicable, that construction of a real estate project will be
completed in accordance with applicable plans and specifications and that all
costs associated with such completion will be paid;
          (b) to insure that any mechanics’ liens incurred in the normal course
of constructing a real estate project are duly paid and discharged;
          (c) as a condition to the issuance of a permit related to a real
estate project;
          (d) as a condition to the issuance of state and local licenses
required for the construction and development of a real estate project; or
          (e) to support other obligations related to the construction and
development of a real estate project, provided that such obligations do not
constitute Indebtedness.
          “Permitted Debt” shall have the meaning set forth in Section 9.10
hereof.

 



--------------------------------------------------------------------------------



 



          “Permitted Distributions” shall have the meaning set forth in
Section 9.13(e) hereof.
          “Permitted Non-Affiliate Loan” shall mean a loan by the Borrower or
any Subsidiary of the Borrower to a Non-Affiliated Entity for the purposes of
(a) purchasing or otherwise acquiring a Non-Affiliate Property or (b) paying
construction costs, in each case, in connection with a Non-Affiliate
Construction Project.
          “Person” shall mean an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization, including, without limitation, a governmental or political
subdivision or an agency or instrumentality thereof.
          “Plan” shall mean any employee pension benefit plan subject to Title
IV of the Employee Retirement Income Security Act of 1974, as amended,
established or maintained by the Guarantor, any Subsidiary of the Guarantor, any
member of the Controlled Group, or any such Plan to which the Guarantor, any
Subsidiary of the Guarantor or any member of the Controlled Group is required to
contribute on behalf of its employees.
          “Possible Default” shall mean any event or condition which, with
notice or lapse of time or both, would constitute an Event of Default referred
to in Section 10 hereof.
          “Pro Rata Consolidation Method” shall mean the pro rata method of
consolidation as opposed to the full consolidation method of accounting.
          “Puttable Notes Hedge and Warrant Transactions” shall mean the
purchased call option and warrant transactions that may be entered into from
time to time by the Guarantor, with respect to its common stock, in connection
with the 2006 Puttable Senior Notes.
          “Receivable” shall mean a claim for moneys due or to become due,
whether classified as a contract right, account, chattel paper, instrument,
general intangible or otherwise.
          “Related Writing” shall mean any Note, assignment, mortgage, security
agreement, guaranty agreement, Subordination Agreement, financial statement,
audit report, officer’s certificate or other writing furnished by the Borrower,
the Guarantor or any of their respective officers to the Agents or the Banks.
          “Reportable Event” shall mean a reportable event as that term is
defined in Title IV of the Employee Retirement Income Security Act of 1974, as
amended, with respect to a Plan as to which the thirty (30) day notice
requirement has not been waived by the Pension Benefit Guaranty Corporation.
          “Restatement Effective Date” shall mean the date on which all
conditions precedent set forth in Article VI of the Agreement are satisfied or
waived by the Administrative Agent and the Required Banks.

 



--------------------------------------------------------------------------------



 



          “Restricted Company” shall mean the Guarantor or a Restricted
Subsidiary.
          “Restricted Subsidiary” shall mean any Subsidiary of the Guarantor
other than (a) the Borrower, and (b) any Subsidiary of the Borrower.
          “Senior Notes” shall mean the 2003 Senior Notes, the 2004 Senior Notes
and the 2005 Senior Notes.
          “Subordination Agreement” shall mean any subordination agreement in
form and substance satisfactory to the Agents and the Banks entered into by a
Surety in favor of the Agents and the Banks, and as each such Subordination
Agreement may, from time to time, be amended, restated or otherwise modified.
          “Subsidiary” of any Person shall mean and include (a) any corporation
more than fifty percent (50%) of whose stock of any class or classes having by
the terms thereof ordinary voting power to elect a majority of the directors of
such corporation is at the time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, limited liability company,
association (including business trusts) or other entity in which such Person
directly or indirectly through Subsidiaries, has more than a fifty percent (50%)
voting or equity interest at the time, and (c) any corporation, limited
liability company, partnership, association or other entity the accounts of
which are consolidated with those of its parent in the parent’s consolidated
financial statements.
          “Surety” means any surety or insurance company reasonably acceptable
to the Agents.
          “Surety Bonds” means the bonds, undertakings and other like
obligations executed by a Surety for the Guarantor subject to an Indemnity
Agreement and a Subordination Agreement in a maximum aggregate principal amount
of $30,000,000 for all Sureties (excluding Performance Surety Bonds).
          “Test Period” shall mean each period of four consecutive fiscal
quarters of the Guarantor or the Borrower, as applicable, in each case taken as
one accounting period, ended after the, Restatement Effective Date.
          “Total Rate of Return Swap” shall mean a bilateral financial contract
between a total rate of return payer (the legal owner of the reference asset)
and a total rate of return receiver where the total rate of return payer pays
the total return of a reference asset and receives a specified fixed or floating
cash flow from the total rate of return receiver.
          “2003 Senior Notes” shall mean the senior notes of the Guarantor
issued on May 19, 2003, pursuant to the Indenture, in an original aggregate
principal amount of $300,000,000.
          “2004 Senior Notes” shall mean the senior notes of the Guarantor
issued on February 10, 2004, pursuant to the Indenture, in an original aggregate
principal amount of up to $100,000,000.

 



--------------------------------------------------------------------------------



 



          “2005 Senior Notes” shall mean the senior notes of the Guarantor
issued on or about January 25, 2005, pursuant to the Indenture, in an original
aggregate principal amount of up to $150,000,000.
          “2006 Indenture” shall mean the indenture dated as of October 10,
2006, between the Guarantor and The Bank of New York Trust Company, N.A., as
indenture trustee, relating to the 2006 Puttable Senior Notes.
          “2006 Puttable Senior Notes” shall mean the puttable equity-linked
senior notes of the Guarantor issued on or about October 10, 2006, pursuant to
the 2006 Indenture, in an original aggregate principal amount of up to
$287,500,000.
          All capitalized terms used herein but not herein defined that are
defined in the Agreement shall have the respective meanings ascribed to them in
the Agreement.
          All financial covenants contained in this Guaranty shall be measured
on each Fiscal Quarterly Date.
Accounting Principles
          Any accounting term not specifically defined in this Section 1 or
elsewhere in this Guaranty, shall have the meaning ascribed thereto by GAAP not
inconsistent with the Guarantor’s present accounting procedures, provided, that,
if the Guarantor notifies the Administrative Agent that the Guarantor requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Guarantor that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
          Notwithstanding the foregoing, the financial statements furnished to
the Banks pursuant hereto shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Guarantor to the
Banks), provided, that (a) all computations determining compliance with
Sections 9.8 and 9.14, including definitions used therein, shall utilize
accounting principles based on the Pro Rata Consolidation Method, (b) all
computations determining compliance with Sections 9.8, 9.14 and 9.15, including
definitions used therein, shall exclude interest income received by the Borrower
or any of its Subsidiaries with respect to loans made by the Borrower or such
Subsidiary pursuant to Sections 8.06(b) and (d) of the Agreement, unless such
loans are funded with the proceeds from Revolving Loans or the Senior Notes and
(c) such financial statements must also include a report (in the footnotes
thereto or otherwise) of the financial results of the Guarantor using accounting
principles based on the Pro Rata Consolidation Method.
          2. ACKNOWLEDGMENTS, CONSIDERATION. The Guarantor desires that the
Agents and the Banks grant the Borrower and continue the loan(s), credit and

 



--------------------------------------------------------------------------------



 



financial accommodations provided for under the Agreement. The Agreement
provides, on and subject to certain conditions therein set forth, for Revolving
Loans by the Banks to the Borrower up to an aggregate maximum principal amount
of Seven Hundred Fifty Million Dollars ($750,000,000). There exists and will
hereafter exist economic and business relationships between the Guarantor and
the Borrower which will be of benefit to the Guarantor. The Guarantor finds it
to be in the direct business and economic interest of the Guarantor that the
Borrower obtain the loans, credit and financial accommodations from the Agents
and the Banks provided for in the Agreement. The Guarantor understands that the
Agents and the Banks are willing to grant and continue the loans, credit and
financial accommodations to the Borrower provided for in the Agreement only upon
certain terms and conditions, one of which is that the Guarantor unconditionally
guarantee the payment of the Debt and this instrument is being executed and
delivered by the Guarantor to satisfy that condition and in consideration of the
Agents and the Banks entering into the Agreement.
          3. GUARANTY. The Guarantor hereby absolutely, irrevocably and
unconditionally guarantees (a) the punctual and full payment of all and every
portion of the Debt when due, by acceleration or otherwise, whether now owing or
hereafter arising, (b) the prompt observance and performance by the Borrower of
each and all of the Borrower’s covenants, undertakings, obligations and
agreements set forth in the Agreement, the Notes and/or any other Related
Writing evidencing or pertaining thereto, and (c) the prompt payment of all
expenses and costs, including reasonable attorneys’ fees, incurred by or for the
account of the Agents and/or the Banks in connection with any action to enforce
payment or collection of the Debt from the Borrower and/or the Guarantor or to
prepare any amendments, restatements or modifications of the Agreement, the
Notes and/or this Guaranty. If the Debt or any part thereof shall not be paid in
full punctually when due and payable, the Agents and/or the Banks in each case
shall have the right to proceed directly against the Guarantor under this
Guaranty regardless of whether or not the Agents and/or the Banks shall have
theretofore proceeded or shall then be proceeding against the Borrower or any
other Obligor or Collateral, if any, or any of the foregoing, it being
understood that the Agents and/or the Banks in their sole discretion may proceed
or not proceed against the Borrower, the Obligors and/or any Collateral and may
exercise or not exercise each right, power or privilege that the Agents and/or
the Banks may at any time have, either simultaneously or separately and, in any
event, at such time or times and as often and in such order as the Agents and/or
the Banks in their sole discretion, may from time to time deem expedient, all
without affecting the obligations of the Guarantor hereunder or the right of the
Agents and/or the Banks to demand and/or enforce performance by the Guarantor of
the Guarantor’s obligations hereunder.
          4. REINSTATEMENT. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any amount paid by or on behalf of the
Borrower to the Agents or the Banks on or in respect of the Debt is rescinded,
restored or returned in connection with the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any other Obligor, or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any other Obligor or any part of
the property of the Borrower or any other Obligor, or otherwise, all as though
such payment had not been made.
          5. WAIVERS. The Guarantor waives any and all contractual, legal and/or
equitable rights of subrogation, contribution, exoneration, indemnity and/or

 



--------------------------------------------------------------------------------



 



reimbursement from or against the Borrower or any Obligor with respect to the
Debt and/or any payments made by the Guarantor on account of this Guaranty.
          6. ADDITIONAL AGREEMENTS. Regardless of the duration of time,
regardless of whether the Borrower may from time to time cease to be indebted to
the Banks and irrespective of any act, omission or course of dealing whatever on
the part of the Agents and/or the Banks, the Guarantor’s liabilities and other
obligations under this Guaranty shall remain in full force and effect until the
full and final payment of all of the Debt. Without limiting the generality of
the foregoing:
          6.1. The obligations of the Guarantor hereunder shall not be released,
discharged or in any way affected, nor shall the Guarantor have any rights or
recourse against the Agents or the Banks by reason of (a) any action the Agents
or the Banks may take or omit to take, or (b) any defense raised or asserted by
the Borrower against enforcement of the Agreement or the Notes or any challenge
to the sufficiency or enforceability of the Agreement, any of the Notes or this
Guaranty, or (c) any act or thing that might otherwise operate as a legal or
equitable discharge of a surety, as to which the Guarantor hereby expressly
waives any and all defenses available to a surety except irrevocable payment in
full of the Debt.
          6.2. The obligations of the Guarantor under this Guaranty shall be
satisfied strictly in accordance with the terms of this Guaranty, under all
circumstances whatsoever, including, without limitation, the existence of any
claim, setoff, defense or right which the Guarantor or the Borrower may have at
any time against the Agents or the Banks or any other Person or entity, whether
in connection with this Guaranty, the Agreement, the Notes or the transactions
contemplated hereby or any unrelated transaction.
          6.3. The Banks shall at no time be under any duty to the Guarantor to
grant any loans, credit or financial accommodation to the Borrower, irrespective
of any duty or commitment of the Banks to the Borrower, or to follow or direct
the application of the proceeds of any such loans, credit or financial
accommodation.
          6.4. The Guarantor waives (a) notice of the granting of any loan to
the Borrower or the incurring of any other Indebtedness, including, but not
limited to the creation of the Debt by the Borrower or the terms and conditions
thereof, (b) presentment, notice of nonpayment, demand for payment, protest,
notice of protest and notice of dishonor of the Notes or any other Indebtedness
incurred by the Borrower to the Banks, (c) notice of any indulgence granted to
any Obligor, (d) notice of the Banks’ acceptance of this Guaranty, and (e) any
other notice to which the Guarantor might, but for the within waiver, be
entitled.
          6.5. The Agents and/or the Banks in their sole discretion may, without
prejudice to their rights under this Guaranty, at any time or times (a) grant
the Borrower whatever loans, credit or financial accommodations that the Banks,
or any thereof, may from time to time deem advisable, even if the Borrower might
be in default and even if those loans, credit or financial accommodations might
not constitute Debt the payment of which is guaranteed hereunder, (b) assent to
any renewal, extension, consolidation or refinancing of the Debt or any part
thereof, (c) forbear from demanding security, if the Agents and/or the Banks
shall have the right to do so, (d) release any Obligor or Collateral or assent
to any exchange of

 



--------------------------------------------------------------------------------



 



Collateral, if any, irrespective of the consideration, if any, received
therefor, (e) grant any waiver or consent or forbear from exercising any right,
power or privilege that the Agents and/or the Banks may have or acquire,
(f) assent to any amendment, deletion, addition, supplement or other
modification in, to or of any writing evidencing or securing any Debt or
pursuant to which any Debt is created, (g) grant any other indulgence to any
Obligor, (h) accept any Collateral for or other Obligors upon the Debt or any
part thereof, or (i) fail, neglect or omit in any way to realize upon any
Collateral or to protect the Debt or any part thereof or any Collateral
therefor.
          6.6. The Guarantor’s liabilities and other obligations under this
Guaranty shall survive any merger, consolidation or dissolution of the
Guarantor.
          6.7. The Guarantor’s liabilities and other obligations under this
Guaranty shall be absolute and unconditional irrespective of any lack of
validity or enforceability of any agreement, instrument or document evidencing
the Debt or related thereto, or any other defense available to the Guarantor in
respect of this Guaranty.
          7. REPRESENTATIONS AND WARRANTIES. The Guarantor represents and
warrants that (a) it is a duly organized and validly existing corporation under
the laws of the State of Ohio, (b) the execution, delivery and performance of
this Guaranty have been duly authorized by all necessary corporate action,
(c) there is no prohibition in either its Articles of Incorporation, Code of
Regulations or in any agreement, instrument, judgment, decree or order to which
it is a party that in any way restricts or prohibits the execution, delivery and
performance of this Guaranty in any respect, (d) this Guaranty has been duly
executed and delivered by the Guarantor and is a valid and binding obligation of
the Guarantor enforceable against the Guarantor in accordance with its terms,
and (e) as of January 31, 2007, there are 56,000,000 shares authorized of
Class B Common Stock of the Guarantor of which 25,254,210 shares are issued and
outstanding.
          The Guarantor further represents and warrants that this Guaranty is
made in furtherance of the purposes for which the Guarantor was incorporated and
is necessary to promote and further the business of the Guarantor and that the
assumption by the Guarantor of its obligations hereunder will result in direct
financial benefits to the Guarantor.
          This Guaranty is not made in connection with any consumer loan or
consumer transaction.
          The Guarantor further represents and warrants that (a) the Guarantor
has received consideration which is the reasonably equivalent value of the
obligations and liabilities that the Guarantor has incurred to the Agents and/or
the Banks, (b) the Guarantor is not insolvent as defined in any applicable state
or federal statute, nor will the Guarantor be rendered insolvent by the
execution and delivery of this Guaranty to the Agents and the Banks, (c) the
Guarantor is not engaged or about to engage in any business or transaction for
which the assets retained by the Guarantor shall be an unreasonably small
capital, taking into consideration the obligations to the Agents and the Banks
incurred hereunder, and (d) the Guarantor does not intend to, nor does the
Guarantor believe, that the Guarantor will incur debts beyond the Guarantor’s
ability to pay as they become due.

 



--------------------------------------------------------------------------------



 



          The Guarantor further represents and warrants that the Guarantor has
no Indebtedness outstanding from any Subsidiary of the Guarantor to the
Guarantor.
          Neither the Guarantor nor any of its Subsidiaries is subject to or in
violation of any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of any Persons specified therein or that prohibits or limits any Bank or the
Agents from making any advances or extensions of credit to the Guarantor or from
otherwise conducting business with the Guarantor.
          8. NOTICES. The Agents and/or the Banks shall be deemed to have
knowledge or to have received notice of any event, condition or thing only if
the Agents and/or the Banks shall have received written notice thereof as
provided in the Agreement. A written notice shall be deemed to have been duly
given to the Guarantor whenever a writing to that effect shall have been sent by
registered or certified mail to the Guarantor at the address set forth opposite
the Guarantor’s signature below (or to such other address of the Guarantor as
the Guarantor may hereafter furnish to the Banks in writing for such purpose),
but no other method of giving notice to or making a request of the Guarantor is
hereby precluded.
          9. COVENANTS. The Guarantor hereby agrees to perform and observe and
to cause each of its Subsidiaries to perform and observe, all of the following
covenants and agreements:
          9.1. INSURANCE. Each Company will:
          (a) insure itself and all of its insurable properties to such extent,
by such insurers and against such hazards and liabilities as is generally done
by businesses similarly situated, it being understood that the Guarantor has
obtained a fidelity bond for such of its employees as handle funds belonging to
the Borrower or the Guarantor,
          (b) give the Administrative Agent prompt written notice of any
material reduction or adverse change in that Company’s insurance coverage, and
          (c) forthwith upon any Bank’s or the Administrative Agent’s written
request, furnish to each Bank and the Administrative Agent such information in
writing about that Company’s insurance as any Bank or the Administrative Agent,
as applicable, may from time to time reasonably request.
          9.2. MONEY OBLIGATIONS. Each Company will pay in full:
          (a) prior in each case to the date when penalties would attach, all
taxes, assessments and governmental charges and levies (except only those so
long as and, to the extent that, the same shall be contested in good faith by
appropriate and timely proceedings diligently pursued and taxes and assessments
on inconsequential parcels of vacant land, the nonpayment of which does not
materially

 



--------------------------------------------------------------------------------



 



adversely affect the financial condition of the Guarantor) for which it may be
or become liable or to which any or all of its properties may be or become
subject,
          (b) all of its wage obligations to its employees in compliance with
the Fair Labor Standards Act (29 U.S.C. Section 206-207) or any comparable
provisions, and
          (c) all of its other obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith by appropriate and timely proceedings diligently pursued) before
such payment becomes overdue; provided that, notwithstanding the foregoing, the
Guarantor shall not make any payment on account of any of the Senior Notes or
the 2006 Puttable Senior Notes in the event of and during the continuance of any
Payment Default under the Agreement or this Guaranty.
          9.3. RECORDS. Each Company will:
          (a) at all times maintain true and complete records and books of
account and, without limiting the generality of the foregoing, maintain
appropriate reserves for possible losses and liabilities, all in accordance with
generally accepted accounting principles applied on a basis not inconsistent
with its present accounting procedures, and
          (b) at all reasonable times permit each Bank to examine that Company’s
books and records and to make excerpts therefrom and transcripts thereof.
          9.4. FRANCHISES. Each Company will preserve and maintain at all times
its corporate existence, rights and franchises; provided, that this Section
shall not apply to (a) any merger of a Subsidiary of the Guarantor into the
Guarantor or into another Subsidiary of the Guarantor, (b) any consolidation of
a Subsidiary with another Subsidiary, or (c) any dissolution of any Subsidiary
of the Guarantor, except in each case where the Subsidiary is the Borrower.
          9.5. NOTICE. The Guarantor will cause its Chief Financial Officer, or
in his or her absence another officer designated by the Chief Financial Officer,
to promptly notify the Banks whenever (a) any Event of Default or Possible
Default may occur hereunder (including, without limitation, any default under
any of the Senior Notes, the Indenture, the 2006 Puttable Senior Notes, the 2006
Indenture or any other document relating thereto (after giving effect to any
applicable grace period)) or any representation or warranty made herein may for
any reason cease in any material respect to be true and complete, and/or (b) any
Restricted Subsidiary shall (i) be in default of any material (either with
respect to the Borrower or the Guarantor) obligation for payment of borrowed
money, or, to the knowledge of the Guarantor, any material obligations in
respect of guarantees, taxes and/or Indebtedness for goods or services purchased
by, or other contractual obligations of, such Subsidiary, and/or (ii) not, to
the knowledge of the Guarantor, be in compliance with any law, order, rule,
judgment, ordinance, regulation, license, franchise, lease or other agreement
that has or could reasonably be expected

 



--------------------------------------------------------------------------------



 



to have a material adverse effect on the business, operations, property or
financial condition of such Subsidiary, and/or (c) the Guarantor and/or any
Restricted Subsidiary shall have received notice, or have knowledge, of any
actual, pending or threatened claim, notice, litigation, citation, proceeding or
demand relating to any matter(s) described in subclauses (b)(i) and (b)(ii) of
this Section 9.5. Further, the Guarantor shall notify the Banks not less than
thirty (30) days in advance of entering into any proposed amendment or
modification of any of the Senior Notes or the Indenture or the 2006 Puttable
Senior Notes or the 2006 Indenture, whether or not the Guarantor believes that
the consent of the Required Banks is needed therefor pursuant to Section 9.10
(i)(iii) or 9.10(h)(iii), as applicable, of this Guaranty.
          9.6. ERISA COMPLIANCE. No Company will incur any material accumulated
funding deficiency within the meaning of the Employee Retirement Income Security
Act of 1974, as amended from time to time, and the regulations thereunder or any
material liability to the Pension Benefit Guaranty Corporation, established
thereunder in connection with any Plan. Each Company will furnish (i) as soon as
possible and in any event within thirty (30) days after such Company knows or
has reason to know that any Reportable Event with respect to any Plan has
occurred, a statement of the Chief Financial Officer of such Company setting
forth details as to such Reportable Event and the action which such Company
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event given to the Pension Benefit Guaranty Corporation if a
copy of such notice is available to such Company, (ii) promptly after the filing
thereof with the United States Secretary of Labor or the Pension Benefit
Guaranty Corporation, copies of each annual report with respect to each Plan
established or maintained by such Company for each plan year, including
(x) where required by law, a statement of assets and liabilities of such Plan as
of the end of such plan year and statements of changes in fund balance and in
financial position, or a statement of changes in net assets available for plan
benefits, for such plan year, certified by an independent public accountant
satisfactory to the Banks, and (y) an actuarial statement of such Plan
applicable to such plan year, certified by an enrolled actuary of recognized
standing acceptable to the Banks, and (iii) promptly after receipt thereof a
copy of any notice such Company, any Subsidiary or any member of the Controlled
Group may receive from the Pension Benefit Guaranty Corporation or the Internal
Revenue Service with respect to any Plan administered by such Company; provided,
that this latter clause shall not apply to notices of general application
promulgated by the Pension Benefit Guaranty Corporation or the Internal Revenue
Service. As used in this Section 9.6, “material” means the measure of a matter
of significance which shall be determined as being an amount equal to five
percent (5%) of each Company’s ERISA Net Worth.
          9.7. FINANCIAL STATEMENTS. The Guarantor will furnish to each Bank:
          (a) within forty-five (45) days (or fifty (50) days so long as the
Guarantor will not be reporting an Event of Default on such Form 10-Q report)
after the end of each quarter-annual period of each fiscal year of the
Guarantor, a copy of the Guarantor’s Form 10-Q quarterly report as filed by the
Guarantor with the Securities and Exchange Commission,
          (b) within forty-five (45) days (or fifty (50) days so long as the
Guarantor shall not have reported an Event of Default to the Securities and

 



--------------------------------------------------------------------------------



 



Exchange Commission during such fiscal period nor on its most recent filing with
the Securities and Exchange Commission) after the end of each of the first three
(3) quarter-annual fiscal periods of each fiscal year of the Guarantor, an
unaudited consolidated and consolidating balance sheet of the Guarantor as at
the end of that period and an unaudited consolidated and consolidating statement
of income of the Guarantor for the Guarantor’s current fiscal year to date, all
prepared in form and detail in accordance with GAAP, consistently applied, or
the Pro Rata Consolidation Method, as applicable, and certified by a Senior
Officer of the Guarantor, subject to changes resulting from quarter-end
adjustments, together with a certificate of a Senior Officer of the Guarantor
(i) specifying the nature and period of existence of each Event of Default
and/or Possible Default, if any, and the action taken, being taken or proposed
to be taken by the Guarantor in respect thereof or if none, so stating, and
(ii) certifying that the representations and warranties of the Guarantor set
forth herein are true and correct as of the date of such certificate, or, if
not, all respects in which they are not, and (iii) a covenant compliance
worksheet in the form and substance of Schedule 9.7(b) hereof completed as of
the end of such fiscal quarterly period,
          (c) within ninety (90) days (or ninety-five (95) days so long as the
Guarantor shall not have reported an Event of Default to the Securities and
Exchange Commission during such fiscal period nor on its most recent filing with
the Securities and Exchange Commission) after the end of each fiscal year of the
Guarantor, an annual report on Form 10-K as filed by the Guarantor with the
Securities and Exchange Commission, including the complete audited consolidated
balance sheets and statements of income of the Guarantor for that year certified
by an independent public accountant satisfactory to the Banks, and an unaudited
consolidating balance sheet and statement of income of the Parent for the
current fiscal year, each in form and detail satisfactory to the Banks, and
prepared in accordance with GAAP, consistently applied, or the Pro Rata
Consolidation Method, as applicable, together with (i) a report of the
independent certified public accountant with an opinion that is not qualified as
to the scope of the audit or as to the status of the Guarantor or the Borrower
as a going concern, (ii) a certificate of the Senior Officer of the Guarantor
(X) specifying the nature and period of existence of each Event of Default
and/or Possible Default, if any, and the action taken, being taken or proposed
to be taken by the Guarantor in respect thereof or if none, so stating, and
(Y) certifying that the representations and warranties of the Guarantor set
forth herein are true and correct as of the date of such certificate, or, if
not, all respects in which they are not, and (iii) a fully completed covenant
compliance worksheet in the form and substance of Schedule 9.7(b) hereof
relating to such fiscal year,
          (d) concurrently with furnishing any quarterly financial statement or
audit report pursuant to this Section 9.7, a certificate by Charles A. Ratner,
Albert Ratner, Samuel H. Miller or Thomas G. Smith stating whether any Company
has made any guaranty or incurred any Indebtedness referred to in
Section 9.10(d) or Section 9.12(g) hereof and, if so, the details thereof,

 



--------------------------------------------------------------------------------



 



          (e) as soon as available, copies of all notices, reports, proxy
statements and other similar documents sent by the Guarantor to its
shareholders, to the holders of any of its debentures or bonds or the trustee of
any indenture securing the same or pursuant to which they have been issued, to
any securities exchange or to the Securities Exchange Commission or any similar
federal agency having regulatory jurisdiction over the issuance of the
Guarantor’s securities,
          (f) within forty-five (45) days (or fifty (50) days so long as the
Guarantor shall not have reported an Event of Default under the Guaranty to the
Securities and Exchange Commission during such fiscal period nor on its most
recent filing with the Securities and Exchange Commission) after the end of each
fiscal quarter of the Guarantor (i) a schedule setting forth the aggregate
Measured Credit Risk as of the last day of such fiscal quarter, along with the
remaining available Measured Credit Risk permitted by Section 9.10(k) and (ii) a
statement of the aggregate notional amount of all Hedge Agreements on which the
Guarantor, the Borrower, FCCC and/or any other Subsidiary of the Borrower (other
than a SPE Subsidiary) are obligated as of the last day of such fiscal quarter
and the aggregate amount of the cash risk to the Guarantor, the Borrower, FCCC
and such other Subsidiaries in respect of such Hedge Agreements as of the last
day of such fiscal quarter,
          (g) concurrently with furnishing any covenant compliance worksheet
under Section 9.7(b) or (c) above, such schedules, details and explanations
supporting the calculations contained in such covenant compliance worksheet as
may be reasonably required by the Banks,
          (h) within forty-five (45) days (or fifty (50) days so long as the
Guarantor shall not have reported an Event of Default under the Guaranty to the
Securities and Exchange Commission during such fiscal period nor on its most
recent filing with the Securities and Exchange Commission) after the end of each
fiscal quarter of the Guarantor, a schedule setting forth the face amount and
date of each outstanding Performance Surety Bond issued at the request of the
Guarantor pursuant to an Indemnity Agreement along with all other Surety Bonds
then outstanding,
          (i) within one hundred twenty (120) days after the end of each fiscal
year of the Guarantor, a calculation of the consolidated leverage of the
Guarantor as of the last day of such fiscal year, with such details and
explanations as may be reasonably required by the Banks, and
          (j) forthwith upon any Bank’s written request, such other information
of any Company’s financial condition and business, including, but not limited to
any management letters of accountants addressed to the Guarantor or the
Borrower.

 



--------------------------------------------------------------------------------



 



     9.8. EBDT. The Guarantor will not suffer or permit its EBDT, as of any
Fiscal Quarterly Date falling within the periods set forth below, for the Test
Period ending on such Fiscal Quarterly Date, to be less than the amount set
forth below for the respective periods set forth below:

          Period   EBDT
February 1, 2007 through January 31, 2008
  $ 230,000,000  
February 1, 2008 through January 31, 2009
  $ 240,000,000  
February 1, 2009 and thereafter
  $ 250,000,000  

          9.9. COMBINATIONS, BULK TRANSFERS. (a) No Restricted Company will be a
party to any consolidation or merger or lease, sell or otherwise transfer all or
any substantial part of its assets or sell, pledge, hypothecate or transfer its
stock or other ownership interests in any Subsidiary of the Guarantor; provided,
that this Section 9.9 shall not apply to any transfer (as opposed to a pledge)
effected in the normal course of business on commercially reasonable terms and
provided, further, that a Restricted Company shall only be permitted to pledge
its stock or other ownership interests in any of its Subsidiaries that is a
single asset or special purpose entity (each, a “Pledged Subsidiary”) and such
pledge may only secure the following:
     (i) additional or mezzanine Indebtedness incurred with respect to a project
encumbered by a first mortgage at the time such additional or mezzanine
Indebtedness is incurred, so long as such additional or mezzanine Indebtedness
is permitted under Section 9.10 of this Guaranty provided, that the sum of the
then existing Indebtedness with respect to such project plus such additional or
mezzanine Indebtedness does not exceed eighty percent (80%) of the appraised
value of the project at the time such additional or mezzanine Indebtedness is
incurred; or
     (ii) primary Indebtedness (or the re-financing thereof) incurred solely for
the purpose of acquiring real property or for construction or redevelopment
purposes, so long as such primary Indebtedness is permitted under Section 9.10
of this Guaranty; provided, that such primary Indebtedness (or the re-financing
thereof) does not exceed one hundred percent (100%) of the appraised value of
the acquired property at the time of such financing or re-financing, as
applicable.
          (b) In addition to the foregoing, except to the extent permitted by
Section 9.19(b)(i), (i) such pledges of stock or other ownership interests in a
Pledged Subsidiary may only be made to secure Indebtedness incurred with respect
to a project owned or to be acquired by such Pledged Subsidiary and not to
secure Indebtedness incurred with respect to a project owned or to be acquired
by any other Subsidiary, (ii) such pledges of stock or other ownership interests
in a Pledged Subsidiary given to secure Indebtedness described in
Section 9.9(a)(i) above may only secure the additional or mezzanine Indebtedness
being incurred with respect to

 



--------------------------------------------------------------------------------



 



such project and not all of the Indebtedness on such project and (iii) such
pledges of stock or other ownership interests in a Pledged Subsidiary given to
secure Indebtedness described in Section 9.9(a)(ii) above may only secure the
primary Indebtedness being incurred with respect to the acquisition of real
property or such construction or redevelopment purposes.
          (c) The Guarantor will deliver to the Agents and the Banks an updated
schedule, in the form of Schedule 9.9 attached hereto, listing all of the
properties as to which a pledge of stock or other ownership interests has been
provided to a lender in accordance with Section 9.9(b), within forty-five
(45) days after each Fiscal Quarterly Date.
          9.10. BORROWINGS. No Restricted Company will create, assume or suffer
to exist any Indebtedness of any kind including, but not limited to, leases
required to be capitalized under Financial Accounting Standards Board Standard
No. 13 or any reimbursement obligations or other liabilities with respect to
letters of credit issued for any Restricted Company’s account; provided, that
this Section 9.10 shall not apply to any of the following (collectively,
“Permitted Debt”):
          (a) [Reserved],
          (b) any loan obtained from the Guarantor or any Restricted Subsidiary
by any Restricted Subsidiary, other than Portland Lumber Trading, Inc. (fka
Forest City Trading Group, Inc.), provided, that (i) such loans shall be made
only in the ordinary course of business and (ii) Guarantor shall not cause or
permit any Restricted Subsidiary to take any action to enforce any payment of
any loan made by the Restricted Subsidiary to another Restricted Subsidiary
without the prior written consent of the Banks,
          (c) any real estate loan heretofore or hereafter obtained or
guaranteed by the Guarantor for the purpose of financing any building or
purchasing equipment, furniture or fixtures related thereto to be used only for
the business of the Guarantor and its Subsidiaries, provided, that no such loan
shall exceed eighty percent (80%) of the lender’s appraisal of the real estate
being financed,
          (d) any loan or letter of credit that is obtained or guaranteed by the
Guarantor; provided, that the Guarantor’s aggregate personal liability in
respect of all such loans (other than any loan obtained by the Guarantor and
permitted by any other clause of this Section 9.10) and letters of credit and in
respect of all guaranteed loans referred to in clause (f) of Section 9.12
hereof, does not then exceed and after incurring such loan or letter of credit
or the guarantee thereof in question would not exceed, Ten Million Dollars
($10,000,000),
          (e) leases required to be capitalized under Financial Accounting
Standards Board Standard No. 13 in the aggregate amount for all Restricted
Subsidiaries of Three Million Dollars ($3,000,000),

 



--------------------------------------------------------------------------------



 



          (f) any secured Indebtedness of a Restricted Company created in the
course of purchasing or developing real estate or financing construction (or any
refinancings thereof) or other improvements thereon or purchasing furniture,
fixtures or other equipment therefor or any other Indebtedness of any Restricted
Company or any refinancings thereof; provided, that no Restricted Company (other
than a Restricted Company whose sole assets consist of contiguous parcels of
land which are being purchased or developed with such financing, the
improvements, if any, thereon, furniture, fixtures and other equipment used in
connection therewith, receivables arising from tenants in connection therewith
and the proceeds of such receivables and other property directly obtained from
the ownership of such assets) shall have any personal liability for such
Indebtedness, the creditors’ recourse being solely to the property being pledged
as collateral for such Indebtedness and the income therefrom,
          (g) any Indebtedness or other obligations under any Performance Surety
Bond or the related Indemnity Agreement; provided, that the terms and conditions
of each such Indemnity Agreement shall be substantially the same as the terms
and conditions of the form of Agreement of Indemnity dated August 23, 2005,
between the Guarantor and Zurich American Insurance Company, that was previously
delivered to the Agents,
          (h) any Indebtedness or obligations of the Guarantor under the 2006
Puttable Senior Notes and/or the Puttable Notes Hedge and Warrant Transactions;
provided, that:
     (i) none of the 2006 Puttable Senior Notes nor the 2006 Indenture nor the
documents evidencing the Puttable Notes Hedge and Warrant Transactions may
provide that an Event of Default under the Agreement or this Guaranty
constitutes a default under any of the 2006 Senior Puttable Notes or the 2006
Indenture or any Puttable Notes Hedge and Warrant Transaction, except in the
case of an Event of Default that constitutes the failure to pay the principal of
any Debt when due and payable after the expiration of any applicable grace
period with respect thereto that results in the Debt becoming or being declared
due and payable prior to the date on which it would otherwise have become due
and payable or constitutes the failure to pay any portion of the principal of
the Debt when due and payable at maturity or by acceleration;
     (ii) the Indebtedness represented by the 2006 Senior Puttable Notes and the
Puttable Notes Hedge and Warrant Transactions shall be unsecured, pari passu
with the Guarantor’s obligations under this Guaranty and structurally
subordinate to the Borrower’s Debt to the Banks under the Agreement;
     (iii) none of the 2006 Puttable Senior Notes nor the 2006 Indenture shall
be amended or modified without the prior written consent of the Required Banks,
including, without limitation, (A) to allow the maturity of

 



--------------------------------------------------------------------------------



 



any of the 2006 Puttable Senior Notes to be less than five (5) years from the
date of issue, (B) to provide for payment of interest under any of the 2006
Puttable Senior Notes more frequently than quarterly, (C) to provide additional
circumstances pursuant to which holders of the 2006 Puttable Senior Notes may
put their Notes to the Guarantor or to increase the put rate available to such
holders, other than as provided in the 2006 Indenture, or (D) to permit the
Guarantor to redeem the 2006 Puttable Senior Notes prior to their maturity,
other than amendments or modifications that do not adversely affect the
Agreement or this Guaranty or their relationship to any of the 2006 Puttable
Senior Notes or the 2006 Indenture;
     (iv) the outstanding and unredeemed principal amount of the 2006 Puttable
Senior Notes shall not, at any time, exceed Two Hundred Eighty Seven Million
Five Hundred Thousand Dollars ($287,500,000) in the aggregate; and
     (v) the terms and conditions of the 2006 Puttable Senior Notes, the 2006
Indenture and the Puttable Notes Hedge and Warrant Transactions shall be
satisfactory, in form and substance, to the Agents and the Banks,
          (i) any Indebtedness or obligations of the Guarantor under the Senior
Notes; provided, that:
     (i) none of the Senior Notes nor the Indenture may provide that an Event of
Default under the Agreement or this Guaranty constitutes a default under any of
the Senior Notes or the Indenture, except in the case of an Event of Default
that constitutes the failure to pay the principal of any Debt when due and
payable after the expiration of any applicable grace period with respect thereto
and shall have resulted in the acceleration of such Debt or constitutes the
failure to pay any portion of the principal of the Debt when due and payable
after acceleration or maturity;
     (ii) the Indebtedness represented by the Senior Notes shall be unsecured,
pari passu with the Guarantor’s obligations under this Guaranty and structurally
subordinate to the Borrower’s Debt to the Banks under the Agreement;
     (iii) none of the Senior Notes nor the Indenture shall be amended or
modified without the prior written consent of the Required Banks, including,
without limitation, (A) to allow the maturity of any of the Senior Notes to be
less than ten (10) years from the respective date of issue, (B) to provide for
payment of interest under any of the Senior Notes more frequently than
quarterly, or (C) to modify the redemption provisions contained therein,
including adding additional redemption provisions, other than amendments or
modifications that do not adversely

 



--------------------------------------------------------------------------------



 



affect the Agreement or this Guaranty or their relationship to any of the Senior
Notes or the Indenture,
     (iv) the outstanding and unredeemed principal amount of the Senior Notes
shall not, at any time, exceed Five Hundred Fifty Million Dollars
($550,000,000), in the aggregate; and
     (v) the terms and conditions of the 2003 Senior Notes, the 2004 Senior
Notes and the 2005 Senior Notes and the Indenture shall be satisfactory, in form
and substance, to the Agents and the Banks,
          (j) any Indebtedness or obligations of the Guarantor under the Surety
Bonds or the related Indemnity Agreements to a maximum aggregate principal
amount of $30,000,000.00 minus the aggregate stated amount of all letters of
credit then outstanding for the account of the Borrower under the Agreement in
excess of $10,000,000; provided, such Indebtedness is fully subordinated to the
obligations of the Guarantor under this Guaranty as set forth in the related
Subordination Agreement,
          (k) any Indebtedness of the Guarantor under any Hedge Agreement
relating to Indebtedness otherwise permitted under this Guaranty or the Credit
Agreement, provided, that, any Hedge Agreement proposed to be entered into or
guaranteed by the Guarantor, along with all Hedge Agreements entered into or
guaranteed by the Borrower, FCCC or any other Subsidiary of the Borrower (other
than a SPE Subsidiary), in each case with a Person that is not a Bank that
results in an aggregate Measured Credit Risk for all Hedge Agreements entered
into with Persons other than a Bank, in excess of $33,500,000, shall require the
prior written consent of the Required Banks (such written consent to be
delivered by each consenting Bank to the Administrative Agent not more than
three (3) Business Days after the request for such consent has been delivered by
the Guarantor to the Administrative Agent, provided, that, each Bank that does
not deliver such written consent within such three (3) Business Day period shall
be deemed to have denied the request for such Hedge Agreement),
          (l) any Indebtedness of the Guarantor with respect to deferred taxes
that are due and payable in excess of twelve (12) months from the date of the
incurrence of such tax liability,
          (m) any guarantee or indemnity permitted by Section 9.12 hereof to the
extent such guarantee or indemnity constitutes Indebtedness, or
          (n) any Indebtedness of the Guarantor permitted by Section 9.13(d)
hereof that replaces the Indebtedness evidenced by the Senior Notes.

 



--------------------------------------------------------------------------------



 



          9.11. LIENS. No Restricted Company will:
          (a) sell or otherwise transfer any Receivables, including, but not
limited to, any mortgages held by the Guarantor or any of its Subsidiaries,
other than in the ordinary course of business,
          (b) acquire any property subject to any land contract, conditional
sale contract or other title retention contract, or
          (c) suffer or permit any property now owned or hereafter acquired by
it to be or become encumbered by any mortgage, security interest, financing
statement, encumbrance or Lien of any kind or nature;
provided, that this Section 9.11 shall not apply to:
          (i) any Lien for a tax, assessment or other governmental charge or
levy so long as the payment thereof is not required by Section 9.2(a) hereof,
          (ii) any Lien securing only worker’s compensation, unemployment
insurance or similar obligations,
          (iii) any mechanic’s, warehousemen’s, carrier’s or similar common law
or statutory Lien incurred in the normal course of business,
          (iv) any mortgage, security interest or other Lien encumbering
property of any Restricted Subsidiary for the purpose of securing any Permitted
Debt owing by only that Subsidiary,
          (v) any mortgage, security interest or other Lien encumbering property
of the Guarantor and securing any Indebtedness or liability of the Guarantor
permitted by clause (c) of Section 9.10 or by Section 9.12 hereof,
          (vi) any Lien permitted by Section 8.05 of the Agreement,
          (vii) any Indemnification Lien granted pursuant to an Indemnity
Agreement related to one or more Performance Surety Bonds permitted under this
Guaranty,
          (viii) any financing statement perfecting a security interest
permitted by this Section 9.11, or
          (ix) any Lien permitted by Sections 9.19(b)(i) and (vi).

 



--------------------------------------------------------------------------------



 



          9.12. GUARANTEES. No Restricted Company will be or become a guarantor
of any kind; provided, that this Section 9.12 shall not apply to:
          (a) any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or any similar transaction in the
normal course of business,
          (b) any indemnity or guaranty of a surety bond for the performance by
a customer of a Restricted Company of the customer’s obligations under a land
development contract,
          (c) any guarantee by the Guarantor of a real estate loan permitted by
clause (c) of Section 9.10,
          (d) subject to the limitations set forth in Section 9.19 of this
Guaranty, any Completion Guaranty with respect to a real estate building
project, if the Guarantor or any Company is the developer of the project or has
a property interest in the project (including, but not limited to, a
Non-Affiliate Construction Project),
          (e) the guarantee by the Guarantor set forth in Section 3 hereof,
          (f) any other guarantee by the Guarantor, provided, that the
Guarantor’s aggregate personal liability in respect of all of such other
guarantees and all Indebtedness described in subsection (a) of the definition of
Indebtedness (other than any loan permitted by clauses (a) through (c),
inclusive, of Section 9.10 hereof) does not exceed, and after making the
guarantee in question would not exceed, Ten Million Dollars ($10,000,000),
          (g) any unsecured guarantee by the Guarantor or any Restricted
Subsidiary of the equity investment or performance of a Subsidiary of the
Guarantor (other than any Indebtedness of such Subsidiary incurred for borrowed
money) in connection with a real estate project in favor of a partner or member,
or a partnership or limited liability company in which such Subsidiary is a
general partner or a member, as applicable, when the Guarantor or such
Restricted Subsidiary, as the case may be, deems it to be in its best interest
not to be a partner, a member, or have a direct interest in the partnership or
limited liability company, as applicable,
          (h) the guarantee by the Guarantor of the obligations of Franklin Town
Towers Associates located in Philadelphia, Pennsylvania, with respect to Museum
Towers, in the original principal amount of Twenty Million Four Hundred Thousand
Dollars ($20,400,000), provided, that such obligations shall not be amended,
restated or otherwise modified without the prior written consent of the Banks,
          (i) any guarantee or indemnity by the Guarantor or any Restricted
Subsidiary for fraud, misappropriation, misapplication or environmental
problems,

 



--------------------------------------------------------------------------------



 



as are usual and customary in commercial mortgage loan transactions entered into
by the Guarantor and/or such Restricted Subsidiary, provided, that such a
guarantee or indemnity may be given by the Guarantor or a Restricted Subsidiary,
but not both (unless such Restricted Subsidiary is also the borrower in the
particular commercial mortgage loan transaction), in connection with any
particular commercial mortgage loan transaction,
          (j) subject to Section 9.10(k) hereof, any guarantee by the Guarantor
of an unsecured Hedge Agreement permitted by Section 8.04 of the Agreement
entered into by a Subsidiary of the Guarantor (other than the Borrower),
          (k) the MTA Guaranty; provided, that (i) the maximum principal amount
of the Guarantor’s obligations thereunder shall not exceed $40,000,000, (ii) so
long as the MTA Guaranty is outstanding and in full force and effect, the
Guarantor shall maintain or cause to be maintained with a reputable insurer, an
environmental liability insurance policy with respect to the real property
related to the MTA Guaranty, with a self-insured retention of not more than
$28,000,000 and a limit of coverage of not less than $12,000,000 to cover any
remediation that may be required and (iii) the Guarantor shall not enter into or
agree to enter into any amendment, supplement or other modification to the MTA
Guaranty that, in the opinion of the Agents, is or would be materially adverse
to the interests of the Banks,
          (l) subject to the limitations set forth in Section 9.19 of this
Guaranty, any Completion Guaranty, or
          (m) the guarantee by the Guarantor in connection with the Park Creek
Metropolitan District and Stapleton Land LLC located in Stapleton, Colorado,
with respect to the $19,000,000 Park Creek District Subordinate Limited Property
Tax Revenue Bonds, Series 2003A and the $10,000,000 Park Creek District
Subordinate Limited Property Tax Revenue Bonds, Series 2003-B, provided, that
such guarantee obligations shall not be amended, restated or otherwise modified
without the prior written consent of the Banks.
          9.13. REDEMPTIONS, PREPAYMENTS, AND DIVIDENDS.
          (a) The Guarantor will not directly or indirectly purchase, acquire,
redeem or retire any shares of its capital stock at any time outstanding or set
aside funds for any such purpose, except that, from and after the Restatement
Effective Date, so long as no Event of Default or violation of Section 9.14 of
this Guaranty shall have occurred or will result after giving effect to such
purchase, acquisition, redemption or retirement, the Guarantor may purchase,
acquire, redeem or retire shares of its outstanding capital stock in an
aggregate amount not to exceed Forty Million Dollars ($40,000,000) minus any
amounts paid as permitted by Section 9.13(c) hereof, in any yearly period
measured by the anniversary dates of the Restatement Effective Date of the
Agreement thereafter,

 



--------------------------------------------------------------------------------



 



          (b) The Guarantor will not directly or indirectly pay any principal
of, make sinking fund payments in respect of or purchase any Indebtedness now or
hereafter owing by the Guarantor other than any principal payment, sinking fund
payment or purchase the omission of which would (or with the giving of notice or
the lapse of any applicable grace period or both would) accelerate, or give
anyone the right to accelerate, the maturity of such Indebtedness in accordance
with the original terms thereof; provided, that, notwithstanding the foregoing,
the Guarantor shall not make any payment on account of the Senior Notes or the
2006 Puttable Senior Notes in the event of and during the continuance of any
Payment Default under the Agreement or this Guaranty,
          (c) The Guarantor will not directly or indirectly declare or pay any
Dividends, except that, from and after the Restatement Effective Date, so long
as no Event of Default shall have occurred and be continuing hereunder and no
Event of Default shall have occurred and be continuing under the Agreement, the
Guarantor may pay Dividends in an aggregate amount not to exceed Forty Million
Dollars ($40,000,000) minus any amounts paid as permitted by Section 9.13(a)
hereof, in any yearly period measured by the anniversary dates of the
Restatement Effective Date of the Agreement thereafter,
          (d) The Guarantor shall not directly or indirectly exercise its
optional redemption rights, under the terms of any of the Senior Notes or the
Indenture, to redeem any of the Senior Notes prior to its maturity date, or to
deposit monies or other assets with the trustee under the Indenture for the
payment of any one or more Senior Notes or the release of restrictive covenants
thereunder, by defeasance, without in each case the prior written consent of the
Required Banks, except that the Guarantor may take any of the above listed
actions in connection with a refinancing of the Indebtedness represented by the
Senior Notes without the prior consent of the Banks, in each case only so long
as such refinancing does not (i) result in an increase in the aggregate
principal amount of Indebtedness of the Guarantor as of the date of such
proposed refinancing, (ii) create Indebtedness that has a maturity earlier than
the final maturity of the Senior Notes, (iii) create a security interest in any
property of the Guarantor or any of its Subsidiaries, or (iv) result in
Indebtedness that is senior to the Indebtedness owing to the Banks under this
Guaranty or the Agreement. Executed copies of any and all documentation
evidencing or relating to such refinancing shall be delivered to the
Administrative Agent within five (5) Cleveland Banking Days of the execution of
such documentation,
          (e) In the event of and during the continuance of any Event of Default
under the Agreement or under this Guaranty other than a Payment Default, the
Guarantor shall not cause the Borrower to declare, pay, or make, and shall not
accept payment of, any Dividends in respect of Capital Stock of the Borrower,
or, notwithstanding any other provision of the Agreement or this Guaranty to the
contrary, any loans or advances to the Guarantor, (any such Dividends or loans
are referred to herein as “Distributions”) in excess of the sum of the amount
sufficient to pay, when due, all interest payments in respect of the Senior
Notes and the 2006

 



--------------------------------------------------------------------------------



 



Puttable Senior Notes and the amounts sufficient to pay, when due, all taxes of
the Guarantor (collectively, “Permitted Distributions”); provided, that any
Permitted Distributions shall be applied by the Guarantor strictly to the
permitted uses specified above, and
          (f) Notwithstanding the provisions of Section 9.13(e) of this
Guaranty, in the event and during the continuance of any Payment Default, the
Guarantor shall not cause the Borrower to pay or make, and shall not accept
payment of, any Distributions.
          9.14. CASH FLOW COVERAGE RATIO. The Guarantor will not permit the Cash
Flow Coverage Ratio, at any time, to be less than 2.25:1.00.
          9.15. CONSOLIDATED GAAP SHAREHOLDERS’ EQUITY. The Guarantor will not
permit the Consolidated GAAP Shareholders’ Equity to be less than (a) on the
Restatement Effective Date, Seven Hundred Seventy-Five Million Dollars
($775,000,000) and (b) at any date of determination thereafter, the sum of
(i) Seven Hundred Seventy-Five Million Dollars ($775,000,000), plus (ii) one
hundred percent (100%) of the cash proceeds from any sale or issuance of equity,
plus (iii) fifty percent (50%) of the Guarantor’s consolidated GAAP net income,
in each case, for the year-to-date period ended on such Fiscal Quarterly Date.
          9.16. ENVIRONMENTAL COMPLIANCE. The Guarantor will comply with any and
all Environmental Laws including, without limitation, all Environmental Laws in
jurisdictions in which the Guarantor or any Restricted Subsidiary owns property,
operates, arranges for disposal or treatment of hazardous substances, solid
waste or other wastes, accepts for transport any hazardous substances, solid
waste or other wastes or holds any interest in real property or otherwise. The
Guarantor will furnish to the Banks promptly after receipt thereof a copy of any
notice the Guarantor or any Restricted Subsidiary may receive from any
governmental authority, private person or entity or otherwise that any
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against the Guarantor or such Restricted
Subsidiary, any real property in which the Guarantor or such Restricted
Subsidiary holds any interest or any past or present operation of the Guarantor
or such Restricted Subsidiary. The Guarantor will not knowingly allow the
storage, release or disposal of hazardous waste, solid waste or other wastes on,
under or to any real property in which the Guarantor holds any interest or
performs any of its operations, in violation of any Environmental Law. As used
in this Section, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any governmental authority, private person or entity or
otherwise. The Guarantor shall defend, indemnify and hold the Banks harmless
against all costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of the Guarantor or any Restricted Subsidiary
with any Environmental Law, provided, that, so long as and to the extent that
the Banks are not required to make any payment or suffer to exist any
unsatisfied judgment, order, or assessment against them, the Guarantor may
pursue rights of appeal to comply with such Environmental Laws. In any case of
noncompliance with any Environmental Law by a Restricted Subsidiary, the Banks’
recourse for such indemnity herein shall be limited solely to the property of
the Restricted Subsidiary holding title to the property involved in such
noncompliance and such recovery shall

 



--------------------------------------------------------------------------------



 



not be a lien, or a basis of a claim of lien or levy of execution, against
either the Guarantor’s general assets or the general assets of any of its
Restricted Subsidiaries.
          9.17. PLAN. Neither the Guarantor nor any Restricted Subsidiary will
suffer or permit any Plan to be amended if, as a result of such amendment, the
current liability under the Plan is increased to such an extent that security is
required pursuant to Section 307 of the Employee Retirement Income Security Act
of 1974, as amended from time to time. As used herein, “current liability” means
current liability as defined in Section 307 of such Act.
          9.18. ANTI-TERRORISM LAWS. Neither the Guarantor nor any of its
Subsidiaries shall be in violation of any law, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of any Persons specified therein or that
prohibits or limits any Bank or Agent from making any advances or extensions of
credit to the Guarantor or from otherwise conducting business with the
Guarantor.
          9.19. CROSS COLLATERALIZATION AND CROSS DEFAULTS.
          (a) Except as expressly permitted by this Section 9.19, neither the
Guarantor nor any Restricted Company will (i) cross-default or agree to
cross-default any Permitted Debt to this Guaranty or the Debt; (ii) agree to any
financial covenants based on the performance of the Guarantor under any other
Permitted Debt (other than the Debt); or (iii) cross-collateralize, or agree to
cross-collateralize Permitted Debt (other than the Debt) owing to any one lender
under one or more different loan agreements or arrangements, provided, that the
cross-defaulted and/or cross-collateralized Indebtedness set forth on
Schedule 9.19, dated as of March 22, 2004 (a copy of which is attached hereto)
shall be permitted, provided, further, that such Schedule 9.19 shall not be
amended or otherwise modified after the Restatement Effective Date without the
prior written consent of the Administrative Agent.
          (b) Notwithstanding Section 9.19(a) above:
     (i) with respect to construction projects that are constructed in multiple
phases and/or stabilized properties, any Restricted Company shall be permitted
to cross-default and/or Cross-Collateralize any Permitted Debt with other
Permitted Debt (other than, in each case, the Debt), but only if the phases to
be Cross-Collateralized and/or cross-defaulted consist of a single identifiable
project;
     (ii) under a Completion Guaranty granted by the Guarantor to a construction
lender, the Guarantor shall be permitted to agree to a financial covenant solely
with respect to the Guarantor’s net worth, but only if (A) the Indebtedness
related to such Completion Guaranty is in excess of One Hundred Million Dollars
($100,000,000), (B) the Indebtedness related to such Completion Guaranty has a
maturity of two (2) years or greater, not including extensions, (C) any net
worth

 



--------------------------------------------------------------------------------



 



financial covenant is calculated in substantially the same manner as the
covenant set forth in Section 9.15 of this Guaranty and requires a net worth for
the Guarantor of not more than Two Hundred Seventy Five Million Dollars
($275,000,000) and (D) the aggregate of all Indebtedness subject to such
Completion Guaranties shall not exceed Four Hundred Million Dollars
($400,000,000), exclusive of the Indebtedness incurred in connection with the
projects set forth on Schedule 9.19 to this Guaranty;
     (iii) under any Completion Guaranty granted by the Guarantor that contains
the net worth financial covenant referred to in Section 9.19(b)(ii) above,
(A) the construction lender shall not be permitted to call upon such Completion
Guaranty due solely to a violation of such net worth financial covenant and
(B) the construction lender shall only be permitted to call upon such Completion
Guaranty if the project is not performing (i.e. not on budget and/or schedule);
     (iv) with respect to Hedge Agreements permitted by this Guaranty, the
related documentation may provide that an Event of Default will constitute an
event of default under such Hedge Agreement, provided, that the Hedge Agreement
also provides that the counterparty may not terminate or exercise any remedy
under the Hedge Agreement on account of any Event of Default unless (A) the
Banks have provided a written notice of the Event of Default to the Borrower,
(B) all applicable cure periods have lapsed without the Event of Default being
cured and (C) the Banks may accelerate the maturity of the Revolving Loans on
the basis of the Event of Default;
     (v) the Indenture, the 2006 Indenture and the documents evidencing the
Puttable Notes Hedge and Warrant Transactions may provide that a default by the
Borrower or the Guarantor in the payment of any portion of principal of the Debt
when due and payable after the expiration of any applicable grace period that
results in the Debt becoming or being declared due and payable prior to the date
on which it would otherwise have become due and payable or the failure of the
Borrower or the Guarantor to pay any portion of the principal of the Debt when
due and payable at maturity or by acceleration, constitutes a default under the
Indenture, the 2006 Indenture or the Puttable Notes Hedge and Warrant
Transactions, as applicable, and
     (vi) to the extent Permitted Debt of the Borrower or any Subsidiary of the
Borrower may be secured under Section 8.05 of the Agreement, the Guarantor may
provide cash or letters of credit as additional collateral to secure such
Permitted Debt.
          9.20. OWNERSHIP OF LAND. The Guarantor shall not, and shall not permit
any Restricted Subsidiary to purchase, lease or otherwise acquire any real
property of any kind after the Restatement Effective Date, other than any real
property to be used only for the

 



--------------------------------------------------------------------------------



 



business of the Guarantor or any such Restricted Subsidiary, in each case, as
such business has been conducted prior to the Restatement Effective Date.
          9.21. PERMITTED NON-AFFILIATE LOAN REPORTS. Within forty-five
(45) days after each Fiscal Quarterly Date, the Guarantor will furnish to each
Bank a report setting forth (a) each Permitted Non-Affiliate Loan that is
outstanding as of such Fiscal Quarterly Date and (b) for the three year period
ending on such Fiscal Quarterly Date, the aggregate amount of gain deferred for
federal income tax purposes on the consolidated return of the Guarantor in
connection with any Non-Affiliate Construction Projects, and, if requested by
the Agents or any Bank, accompanied by all applicable tax forms filed or to be
filed in connection with such Non-Affiliate Construction Projects.
          10. DEFAULT; REMEDIES. The Guarantor shall be in default hereunder in
the event that any of the following (each an “Event of Default”) shall occur or
exist:
          (a) Any representation or warranty made by the Guarantor, or any of
its officers, herein, or in any written statement or certificate furnished at
any time in connection herewith, shall prove untrue in any material respect as
of the date it was made, or
          (b) The Guarantor shall fail to observe, perform, or comply with any
obligation, covenant, agreement, or undertaking of the Guarantor set forth in
Sections 3, 9.5, 9.8, 9.13, 9.14 and/or 9.15 hereof, or
          (c) The Guarantor shall fail to observe, perform, or comply with any
obligation, covenant, agreement, or undertaking of the Guarantor set forth in
any section or provision hereof other than those identified specifically in
subsections (a) and (b) above and the Guarantor shall not have corrected such
failure within thirty (30) days after the giving of written notice thereof to
the Guarantor by the Administrative Agent or any Bank that the specified failure
is to be corrected, or
          (d) The Guarantor and/or any Restricted Subsidiary defaults in any
payment of principal or interest due and owing upon any Indebtedness in excess
of $1,000,000, or, in the case of the Guarantor, in the payment or performance
of any obligation permitted to be outstanding or incurred pursuant to
Sections 9.10 and/or 9.12 hereof in excess of $1,000,000, beyond any period of
grace provided with respect thereto or in the performance of any other
agreement, term or condition contained in any agreement under which any such
obligation is created, if the effect of such default is to accelerate the
maturity of the related Indebtedness or to permit the holder thereof to cause
such Indebtedness to become due prior to its stated maturity or foreclose on any
Lien on property of the Guarantor securing the same, except that defaults in
payment or performance of non-recourse obligations of the Guarantor or any
Restricted Subsidiary shall not constitute Events of Default under this Section
10(d) unless such defaults have, individually or in the aggregate, a material
adverse effect on the business or financial condition of the Guarantor;
provided, that it shall be an Event of Default hereunder if any default occurs
(after giving effect to any applicable grace period) under (i) the Senior Notes
permitted by

 



--------------------------------------------------------------------------------



 



Section 9.10(h) of this Guaranty or under the Indenture or (ii) the 2006
Puttable Senior Notes or under the 2006 Indenture, or
          (e) (i) any Restricted Subsidiary shall (A) generally not pay its
debts as such debts become due, or (B) make a general assignment for the benefit
of creditors, or (C) apply for or consent to the appointment of a receiver, a
custodian, a trustee, an interim trustee or liquidator of itself or all or a
substantial part of its assets, or (D) be adjudicated a debtor or have entered
against it an order for relief under Title 11 of the United States Code, as the
same may be amended from time to time, or (E) file a voluntary petition in
bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
federal or state) relating to relief of debtors, or (F) suffer or permit to
continue unstayed and in effect for thirty (30) consecutive days any judgment,
decree or order, entered by a court of competent jurisdiction, which approves a
petition seeking its reorganization or appoints a receiver, custodian, trustee,
interim trustee or liquidator of itself or of all or a substantial part of its
assets, or (G) take or omit to take any other action in order thereby to effect
any of the foregoing or (H) fail to pay and discharge all lawful taxes,
assessments, and governmental charges or levies imposed upon it or its income,
profits, or properties, and/or all lawful claims for labor, materials, and
supplies, which, if unpaid, might become a Lien or charge against such
properties, in all cases before the same shall become in default, or (I) fail to
comply with any and all Environmental Laws applicable to such Subsidiary, its
properties, or activities, or (J) fail to observe, perform, or fulfill any of
its obligations, covenants or conditions contained in any decree, order,
judgment, or instrument to which such Subsidiary is a party or by which it or
its assets are bound, and (ii) any such event or events described in (i) above
shall in the reasonable judgment of the Banks have a material adverse effect on
the business or financial condition of the Guarantor, or
          (f) An Event of Default specified in Article X of the Agreement shall
have occurred and be continuing, or
          (g) The Guarantor shall (i) make a general assignment for the benefit
of creditors, (ii) file a voluntary petition under any chapter or provision of
Title 11 United States Code (Bankruptcy), as from time to time in effect (the
“Bankruptcy Code”) or a petition or answer seeking reorganization of the
Guarantor or a readjustment of its Indebtedness under the Bankruptcy Code or any
other federal or state law providing for relief of debtors, reorganization,
liquidation, or arrangements with creditors, (iii) consent to the appointment of
a receiver or trustee of its properties, or (iv) cease to be or be unable to pay
its debts generally as they become due, or
          (h) Relief shall be ordered against the Guarantor as debtor in any
involuntary case under the Bankruptcy Code, or a petition or proceedings for

 



--------------------------------------------------------------------------------



 



bankruptcy or for reorganization shall be filed against the Guarantor under the
Bankruptcy Code or any other federal or state law providing for relief of
debtors, reorganization, liquidation, or arrangements with creditors, and the
Guarantor shall admit the material allegations thereof, or an order, judgment or
decree entered therein shall not be vacated or stayed within thirty (30) days of
its entry, or a receiver or trustee shall be appointed for the Guarantor or its
properties or any part thereof and remain in possession thereof for thirty
(30) days, or
          (i) The Guarantor defaults in the performance of any obligation in the
Subordination Agreement or in the performance of any other agreement, covenant,
term or condition in the Subordination Agreement,
then, in any such event (other than an Event of Default referred to in Section
10(g) or 10(h) above), and at any time thereafter, the Administrative Agent
and/or the Required Banks may at their option, by written notice delivered or
mailed to the Guarantor, do any one or more of the following: (a) declare the
Debt to be immediately due and payable, and upon any such declaration such Debt
shall become and be forthwith due and payable by Guarantor without any further
notice, presentment, or demand of any kind, all of which are expressly waived by
the Guarantor, or (b) require the Guarantor to purchase the Debt at par value,
without recourse, within ten (10) days after such notice, by paying to the
Administrative Agent, in immediately available U.S. funds, an amount equal to
the unpaid principal amount then outstanding on the Notes and any other matured
or unmatured Debt owing to the Banks, plus the unpaid accrued interest on the
Notes at the rate or rates determined in accordance with the Agreement. If any
Event of Default referred to in Section 10.07(e), 10.07(f) or 10.07(g) of the
Agreement or any Event of Default referred to in Section 10(g) or 10(h) of this
Guaranty shall occur, the Debt shall become and thereafter be immediately due
and payable by the Guarantor without any presentment, demand, or notice of any
kind, all of which are hereby waived by the Guarantor. The foregoing rights,
powers, and remedies of the Administrative Agent and the Banks are not exclusive
and are in addition to any and all other rights, powers, and remedies provided
for hereunder (including, without limitation, under Section 13 hereof), at law,
and/or in equity. The exercise by the Administrative Agent and/or the Banks of
any right, power, or remedy shall not waive or preclude the exercise of any
other rights, powers, and/or remedies.
          11. MISCELLANEOUS. The foregoing rights, powers, and remedies of the
Administrative Agent and the Banks are not exclusive and are in addition to any
and all other rights, powers, and remedies provided for hereunder, at law,
and/or in equity. The exercise by the Administrative Agent and/or the Banks of
any right, power, or remedy shall not waive or preclude the exercise of any
other rights, powers, and/or remedies. This Guaranty shall bind the Guarantor
and its successors and assigns and shall inure to the benefit of the Agents and
the Banks and their respective successors and assigns including (without
limitation) each holder of any Note. The provisions of this Guaranty and the
respective rights and duties of the Guarantor and the Agents and/or the Banks
hereunder shall be interpreted and determined in accordance with Ohio law,
without regard to principles of conflict of laws. If at any time one or more
provisions of this Guaranty is or becomes invalid, illegal or unenforceable in
whole or in part, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. This Guaranty
constitutes a final written expression of all of the terms of this Guaranty, is
a complete and exclusive statement of those terms and supersedes all

 



--------------------------------------------------------------------------------



 



oral representations, negotiations, and prior writings, if any, with respect to
the subject matter hereof. The relationship between the Guarantor and the Agents
and/or the Banks with respect to this Guaranty is and shall be solely that of
debtor and creditor, respectively, and the Agents and/or the Banks have no
fiduciary obligation to the Guarantor with respect to this Guaranty or the
transactions contemplated thereby. All representations and warranties of the
Guarantor shall survive the execution and delivery of this Guaranty and be and
remain true and correct until this Guaranty is discharged. Captions herein are
for convenient reference only and shall have no effect on the interpretation of
any provision hereof. The Guarantor acknowledges that it, either directly or
indirectly through its representatives, has participated in the drafting of this
Guaranty, and any applicable rule of construction that ambiguities are to be
resolved against the drafting party shall not be applied in connection with the
construction or interpretation of this Guaranty.
          12. JURY TRIAL WAIVER. THE GUARANTOR WAIVES THE RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN OR AMONG THE GUARANTOR AND THE AGENTS, THE BANKS, AND/OR THE
BORROWER ARISING OUT OF OR IN CONNECTION WITH THE AGREEMENT, THIS GUARANTY, OR
ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
THEREWITH OR THE TRANSACTIONS RELATED THERETO.
          13. NOTICES. Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for hereunder shall
be in writing (including telegraphic, telex, facsimile, transmission or cable
communication) and mailed, telexed, telegraphed, facsimile transmitted, cabled
or delivered, if to the Guarantor, addressed to it at the address specified on
the signature pages of this Guaranty, if to a Bank, addressed to the address of
such Bank specified on the signature pages of the Agreement and if to the
Agents, addressed to them at the address of the Administrative Agent or the
Syndication Agent, as applicable, specified on the signature pages of the
Agreement. All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be given or made when delivered or
forty-eight (48) hours after being deposited in the mails with postage prepaid
by registered or certified mail or delivered to a telegraph company, addressed
as aforesaid, except that notices from the Guarantor to the Agents or the Banks
pursuant to any of the provisions hereof shall not be effective until received
by the Agents or the Banks.
          14. CONSENT TO JURISDICTION. The Guarantor agrees that any action or
proceeding to enforce or arising out of this Guaranty may be commenced in the
Court of Common Pleas for Cuyahoga County, Ohio or in the District Court of the
United States for the Northern District of Ohio, and the Guarantor waives
personal service of process and agrees that a summons and complaint commencing
an action or proceeding in any such court shall be properly served and shall
confer personal jurisdiction over the Guarantor if served to the Guarantor at
the address listed opposite the signature of the Guarantor at the end of this
Guaranty or as otherwise provided by the laws of the State of Ohio or the United
States.
          15. ENTIRE AGREEMENT. This Guaranty and any other agreement, document
or instrument attached hereto or referred to herein or executed on or as of the
date hereof integrate all the terms and conditions mentioned herein or
incidental hereto and supersede

 



--------------------------------------------------------------------------------



 



all oral representations and negotiations and prior writings with respect to the
subject matter hereof.
          16. INDEPENDENCE OF COVENANTS. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default if such action is taken or condition
exists, and if a particular action or condition is expressly permitted under any
covenant, unless expressly limited to such covenant, the fact that it would not
be permitted under the general provisions of another covenant shall not
constitute an Event of Default if such action is taken or condition exists.
          17. GENERAL LIMITATION OF LIABILITY. No claim may be made by the
Guarantor or any Subsidiary of the Guarantor, against the Agent, the Syndication
Agent, any Co-Documentation Agent or any Bank or the Affiliates, directors,
officers, employees, attorneys or agents of any of them for any damages other
than compensatory damages in respect of any claim for breach of contract or any
other theory of liability arising out of or related to the transactions
contemplated by the Credit Agreement, the Notes, this Guaranty or any other
Related Writing, or any act, omission or event occurring in connection
therewith; and the Guarantor, hereby, to the fullest extent permitted under
applicable law, waives, releases and agrees not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
[Remainder of page intentionally left blank; signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor, by an officer thereunto duly
authorized, has caused this Guaranty to be executed as of the date set forth
above.

          Address:

1100 Terminal Tower FOREST CITY ENTERPRISES, INC.

    Cleveland, Ohio 44113  By:   /s/ THOMAS G. SMITH         Thomas G. Smith   
    Executive Vice President, Chief
Financial Officer and Secretary     

[Signature page of Amended and Restated Guaranty]

 